UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4609



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAMARA ANTONIO COX,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:05-cr-00215-D)


Submitted:   March 30, 2007                 Decided:   April 16, 2007


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ramara Antonio Cox pled guilty to one count of being a

felon in possession of a firearm, in violation of 18 U.S.C.

§   922(g)(1)    (2000).    The    district    court   determined    that   Cox

satisfied the requirements for enhancement under the Armed Career

Criminal Act (ACCA) and sentenced him to 180 months in prison.               We

affirm.

            On    appeal,   Cox     contends    that    the   evidence      was

insufficient to establish that his prior convictions were violent

felonies under the ACCA.          Because Cox raises this issue for the

first time on appeal, our review is for plain error.                See United

States v. White, 405 F.3d 208, 215 (4th Cir.), cert. denied, 126 S.

Ct. 668 (2005).

            Cox argues that the district court’s reliance on the

presentence report (PSR) was erroneous because it neither detailed

the documents used in its creation nor specified the state statute

at issue.   However, we previously determined that a district court

is entitled to rely on a presentence report that “bears the

earmarks of derivation from Shepard*-approved sources.”                 United

States v. Thompson, 421 F.3d 278, 285 (4th Cir. 2005), cert.

denied, 126 S. Ct. 1463 (2006).        Here, the PSR states that Cox was

convicted of breaking and entering four residences and one senior

center and stealing various items from each location. Because this


      *
       Shepard v. United States, 544 U.S. 13 (2005).

                                    - 2 -
information is of the type found in approved sources, it does not

plainly appear that the district court erred by relying on the PSR.

          Further, it is readily ascertainable from the PSR that

Cox was convicted under N.C. Gen. Stat. § 14-54, the state statute

proscribing breaking and entering buildings.      Because we have

previously determined that a violation of § 14-54 constitutes a

violent felony for ACCA purposes, see Thompson, 421 F.3d at 284-85,

the convictions were properly used as ACCA predicate offenses.

Therefore, we conclude that Cox has failed to establish that the

district court’s reliance on the PSR was plain error.

          Cox also contends that his sentence is unconstitutional

after Blakely v. Washington, 542 U.S. 296 (2004), because it was

enhanced based on prior convictions that were neither alleged in

the indictment nor found by a jury beyond a reasonable doubt.

Although Cox preserved this issue, his argument is foreclosed by

controlling precedent.   In United States v. Cheek, 415 F.3d 349,

352-54 (4th Cir.), cert. denied, 126 S. Ct. 640 (2005), we held

that prior convictions used as a basis for ACCA enhancement need

not be charged in the indictment or established beyond a reasonable

doubt.

          Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in




                              - 3 -
the materials before the court and argument would not aid the

decisional process.



                                                     AFFIRMED




                            - 4 -